 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                  ***
 9
                                                                Case No. 2:17-cv-01612-RFB-DJA
10   NATHAN WILLIAMS,
                                                                    ORDER TO PRODUCE
11                        Plaintiff,                              NATHAN WILLIAMS, # 77356
12            v.
13   SGT. ALLEN, et, et al.,
14                        Defendants.
15
16      TO:         MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
17      TO:         BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON
                    INDIAN SPRINGS, NV
18                  UNITED STATES MARSHAL FOR THE DISTRICT OF
19                  NEVADA AND ANY OTHER UNITED STATES MARSHAL

20
21          THE COURT HEREBY FINDS that NATHAN WILLIAMS, #77356, is presently in

22   custody of the Nevada Department of Corrections, located at High Desert State Prison, Indian

23   Springs, Nevada.

24          IT IS ORDERED that the Warden of High Desert State Prison, or his designee, shall

25   transport and produce NATHAN WILLIAMS, #77356, to the Lloyd D. George United States

26   Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas, Nevada, on or

27   about Thursday, January 9, 2020, at the hour of 4:00 p.m., to attend a hearing in the instant matter,

28   and arrange for his appearance on said date as may be ordered and directed by the Court in the
 1   entitled above, until the said NATHAN WILLIAMS, #77356, is released and discharged by the
 2   said Court; and that the said W NATHAN WILLIAMS, #77356, shall thereafter be returned to
 3   the custody of the Warden, High Desert State Prison, Indian Springs, NV, under safe and secure
 4   conduct.
 5
            DATED this 26th day of December, 2019.
 6
 7                                              _________________________________
                                                RICHARD F. BOULWARE, II
 8
                                                UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              Page 2 of 2
